DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination  filed on  May 3, 2022 is acknowledged. Therefore, Claims and Remarks filed on March 30,2022 have been entered.
2.1.	Applicant's Amendments to Claims, Remarks filed on March 30, 2022 and IDS filed on February 7,2022 are acknowledged.
2.2.	Claims 14-16,18 and 20 have been canceled. Claims 1-12 have been withdrawn. Claim 13 has been amended by introducing limitations of canceled Claims 15-16 and 18. 	
2.3.	Therefore, no New matter has been added with instant Amendment. Thus, Claims 13, 17,19 and 21- 23 are active and will be examine on the merits.
3.	IDS filed on February 7, 2022 has been considered and attached to instant Office action.
                                      Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 13, 17, 19 and 21-23 are rejected under  35 U.S.C. 103 as obvious over  Peters et al ( US 2012/0322970)  in view of Poulat et al ( US 2014/0197580) combined with  Rieckmann et al Modern polyesters, Chapter II ( reference of Record). 
4.1.	Regarding Claims 13, 17,19  and 21-23,  Peters disclose method for producing biomass derived PET ( see Abstract) and also disclosed that this polyester can be used for production of different articles, including Bottles ( see [0005], [0096]). Note that according Peters  PET can be produced only from TA and EG without any copolymerizing monomers,  and the content of bio-derived  TA and EG in PET  can be as high as 100 mol% ( see [0019], [0021],[0042],[0056]-[0057]). 
4.2.	Peters also provide rationale to use this bio-based polyester( see [0006]) : " The present invention provides a method of producing a biomass resource-derived polyester having a color and thermal stability such that substitution for conventional fossil
resource-derived polyester products is possible as well as a biomass resource-derived polyester obtained by means of the same, as these enable reductions in fossil resources and increases in carbon dioxide to be greatly controlled".
4.3.	Regarding presence of Catalyst Peters disclose that aluminum or germanium catalysts can be used ( see [0059]), including , for example, aluminum acetate ( see [0062]) and [0064]: "  germanium tetraoxide, and specific examples of germanium
alkoxides including germanium tetraethoxide, germanium tetrabutoxide".
4.4.	Regarding IV of the polyester  Peters teaches that   PET  has  preferable range of IV is from 0.6 to 1.3 dl/g and IV in range from 0.7 to 1.6 is  ( see [0080]), which is overlapping range of IV as claimed by Applicant in Claim 13. 
4.5.	 Peters disclosed  method for production bio-based PET, wherein  direct esterification  of terephthalic acid with ethylene glycol, which includes formation of terephthalic  acid di(2-hydroxyethyl) ester ( BHET) can be used for obtaining Bio-PET ( see [0042]), but silent with respect to production of BHET by suspension polymerization. 
4.6.	However, method of direct polymerization of TA with EG, wherein esterification conducted in slurry ( other words in suspension) with formation  of BHET is routinely done in the art. Poulat teaches that Bio-PET resin can be produced by polymerization of terephthalic acid esters or  " direct esterification" of  TA and EG  in slurry, which is  a suspension,  due to only partial solubility of TA in EG ( see evidence by Modern polyester – Esterification, pages 90-92) with following formation of BHET (bis-hydroxyethyl terephthalate)– see Poulat paragraphs [0105]-[0106]  and following step of granulation and SSP( see   [0107]- [0109]).
	Therefore, Poulat established that both polymerizations methods – polymerization of terephthalic ester with glycol by transesterification  or direct polymerization of TA with EG are functional equivalent with respect to obtained Bio-PET suitable for production of Bottles. Therefore, it would be obvious to one of ordinary skill in the art to use method of direct polycondensation per teaching provided by Poulat in order to obtained Bio-PET disclosed by Peters do to simplicity of this method in comparison with transesterification method. 
It would be obvious to one of ordinary skill in the art to use Biobased PET per guidance provided by Peters combined with Poulat for production of different articles, including bottles.
4.7.	Regarding Claims 17 see Peters [0004] and  [0052], wherein specific biomass sources such as for example, corn or sugar cane are disclosed.
4.8. 	Regarding Claim 19 Peters disclosed that SSP can be used in order to obtained polyester with higher IV. ( see [0108]). 
Response to Arguments
5.	Applicant’s arguments with respect to claims 13, 17, 19 and 21-23 rejected over Peters have been considered but they  are moot in view of  the New grounds of rejection. 
Conclusion
THIS ACTION IS NOT MADE FINAL.  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765